Name: Commission Regulation (EEC) No 883/79 of 3 May 1979 amending Regulation (EEC) No 2960/77 on detailed rules for the sale of olive oil held by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  agricultural policy;  executive power and public service
 Date Published: nan

 Avis juridique important|31979R0883Commission Regulation (EEC) No 883/79 of 3 May 1979 amending Regulation (EEC) No 2960/77 on detailed rules for the sale of olive oil held by intervention agencies Official Journal L 111 , 04/05/1979 P. 0016 - 0017 Swedish special edition: Chapter 3 Volume 10 P. 0216 Spanish special edition: Chapter 03 Volume 16 P. 0089 Portuguese special edition Chapter 03 Volume 16 P. 0089 Finnish special edition: Chapter 3 Volume 10 P. 0216 Greek special edition: Chapter 03 Volume 25 P. 0062 COMMISSION REGULATION (EEC) No 883/79 of 3 May 1979 amending Regulation (EEC) No 2960/77 on detailed rules for the sale of olive oil held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 12 (4) thereof, Whereas Article 6 of Commission Regulation (EEC) No 2960/77 (3), provides that prospective purchasers may obtain a sample of the oils for sale by the intervention agencies; Whereas, in order to ensure that the oil in respect of which the offer is made and the oil awarded are identical, the possibility should be provided for an additional sampling before the lot awarded is sealed; Whereas, in order to facilitate the withdrawal of the oils sold, the length of the withdrawal period should be altered by adjusting it according to the size of the lot awarded; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2960/77 is amended as follows: 1. Article 5 (3) is replaced by the following: "3. During the period 1 January to 31 December 1979, the minimum price shall be net of tax and shall relate to 100 kilograms of olive oil delivered ex-storage depot, either in the purchaser's own drums loaded on a vehicle provided by him or in the purchaser's tank vehicle." 2. The second paragraph of Article 6 is replaced by the following: "This sample shall be put into two labelled bottles, which shall be sealed in the presence of both the storer and the prospective purchaser or his duly authorized agent. One bottle shall be given to the prospective purchaser and the other to the storer." 3. Article 10 is replaced by the following: "Article 10 The intervention agency shall immediately inform each tenderer, by registered letter against acknowledgement of receipt, of the result of his participation in the invitation to tender." 4. The following subparagraph is added to Article 11 (1): "Before sealing is carried out, the successful tenderer may request a sample of this oil. This sample shall be put into two labelled bottles, which shall be sealed in the presence of both the storer and the successful tenderer or his duly authorized agent. One bottle shall be given to the successful tenderer and the other to the storer so that, if necessary, a check may be made to ensure that the product from which a sample was taken under Article 6 and the product awarded correspond." 5. Article 12 is replaced by the following: "Article 12 1. The purchaser must, before withdrawing the oil, pay to the intervention agency the provisional amount of the selling price, which shall be calculated by multiplying the quantity indicated as contained in the lot by the price offered for the lot. 2. If the provisional amount is not paid within the period laid down in Article 13 (1), the sale shall be cancelled automatically. In that event, the security referred to in Article 8 shall be forfeit. 3. In the case of sale for export, the purchaser shall, before withdrawing the oil, lodge a security to guarantee that the export is carried out as specified in Article 1 (2)." 6. Article 13 is replaced by the following: "Article 13 1. The purchaser shall withdraw the entire lot awarded. Withdrawal may begin as soon as the provisional amount referred to in Article 12 (1) has been paid and, in the case of sale for export, the security referred to in Article 12 (3) has been lodged. Withdrawal shall be completed by at the latest the 40th day following the day of receipt of the information referred to in Article 10. However, if the purchaser has been awarded a quantity in (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 78, 30.3.1979, p. 1. (3)OJ No L 348, 30.12.1977, p. 46. excess of 1 000 tonnes, withdrawal must be completed by at the latest the 60th day following the date of receipt of the abovementioned information. 2. The quantity of oil delivered to the purchaser may differ from the quantity in respect of which the tender was submitted, depending on the actual quantity in the container at the time of delivery." 7. Article 14 (1) is replaced by the following: "Article 14 1. Once the oil has been withdrawn, the intervention agency shall draw up an invoice for the final amount of the selling price. The final amount shall be calculated by multiplying the quantity actually withdrawn, less the weight of water and impurities exceeding 0 72 % in the case of virgin olive oil and 0 75 % in the case of olive-residue oil, by the price offered for the lot in question. The weight of both water and impurities shall be determined by analysis of a representative sample at the time of delivery." 8. The second paragraph of Article 21 is hereby deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1979. For the Commission Finn GUNDELACH Vice-President